Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-28-22 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 2-28-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,587,366 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE



The following is an examiner’s statement of reasons for allowance: 
-Claims 1-4, 21-24 & 25-28 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. 
A user equipment (UE), comprising: 
baseband circuitry to map Demodulation Reference Signals (DMRS) for a physical sidelink shared channel (PSSCH) to a subframe carrying information of the PSSCH designated for vehicle-to-X (V2X) communication, wherein the subframe has a number of Orthogonal Frequency Division Multiplex (OFDM) or Single Carrier- Frequency Division Multiple Access (SC-FDMA)-symbols in a time domain; and 
radio-frequency (RF) circuitry to transmit a communication signal corresponding to the DMRS; 
wherein the baseband circuitry is to map the DMRS to four of the said OFDM or SCFDMA symbols; and 
wherein each DMRS has a frequency contiguous transmission pattern that occupies contiguous resource elements (REs) for each respective OFDM or SC-FDMA symbol carrying the DMRS.  

Independent Claim 21.
A method executed by a user equipment (UE), the method comprising: 
mapping, by baseband circuitry, Demodulation Reference Signals (DMRS) for a physical sidelink shared channel (PSSCH) to a subframe carrying information of the PSSCH designated for vehicle-to-X (V2X) communication, wherein the subframe has a number of Orthogonal Frequency Division Multiplex (OFDM) or Single Carrier- Frequency Division Multiple Access (SC-FDMA)-symbols in a time domain; and 
transmitting, by radio-frequency (RF) circuitry, a communication signal corresponding to the DMRS; 
wherein the baseband circuitry is to map the DMRS to four of the said OFDM or SCFDMA symbols; and 
wherein each DMRS has a frequency contiguous transmission pattern that occupies contiguous resource elements (REs) for each respective OFDM or SC-FDMA symbol carrying the DMRS.

Independent Claim 25.
A baseband processor configured to perform operations comprising: 
mapping, by baseband circuitry, Demodulation Reference Signals (DMRS) for a physical sidelink shared channel (PSSCH) to a subframe carrying information of the PSSCH designated for vehicle-to-X (V2X) communication, wherein the subframe has a number of Orthogonal Frequency Division Multiplex (OFDM) or Single Carrier- Frequency Division Multiple Access (SC-FDMA)-symbols in a time domain; and 
transmitting, by radio-frequency (RF) circuitry, a communication signal corresponding to the DMRS;
 wherein the baseband circuitry is to map the DMRS to four of the said OFDM or SCFDMA symbols; and 
wherein each DMRS has a frequency contiguous transmission pattern that occupies contiguous resource elements (REs) for each respective OFDM or SC-FDMA symbol carrying the DMRS.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khoryaev (US 2018/0212733 A1, Same Inventors) discloses A wireless communication device is configured to perform demodulation of device-to-device (D2D) communication signals or LTE uplink signals in a User Equipment. In a transmitter, demodulation reference signal (DMRS) generation circuitry is provided for selective insertion of DMRS signals in resource elements of resource blocks of the signal for transmission using a pattern of resource elements spanning at least one of the resource blocks such that a minimum temporal spacing between consecutive symbols of the demodulation reference signal pattern is less than one slot. In a receiver the DMRS signals are used to perform channel estimation. A user equipment having the DMRS generation circuitry is provided {Claims 26-49}.

Lee (US 2021/0314917 A1) discloses  a method for transmitting a sidelink signal by a terminal in a wireless communication system supporting a sidelink, and an apparatus therefor. Disclosed are a method for transmitting a sidelink signal by a terminal and an apparatus therefor the method comprising the steps of: obtaining measurement information related to a state of a channel for each of a plurality of antenna units; determining a candidate resource excluding specific resources from among a plurality of resources included in a predetermined resource pool on the basis of the measurement information; and transmitting the sidelink signal in the candidate resource, wherein when the measurement information is different among the plurality of antenna units, the specific resources are independently determined for each of the plurality of antenna units {Figs.1-4, 6, 8-9, 12-13, 15, 20, 22}.

Yeo (US 2020/0351856 A1) discloses a communication method and a system for converging a 5th-generation (5G) communication system for supporting higher data rates beyond a 4th-generation (4G) system with a technology for Internet of things (IoT). The disclosure may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as a smart home, a smart building, a smart city, a smart car, a connected car, health care, digital education, a smart retail, security and safety services. The disclosure provides a method and an apparatus for efficient transmission and reception of control information in a sidelink communication {Figs.1, 7-10, 20-32}.

Hwang (US 2022/0077991 A1) discloses a method for performing wireless communication by a first device, and an apparatus supporting same. The method includes: determining a first PSSCH resource, a second PSSCH resource, and a third PSSCH resource; and transmitting, to a second device, Sidelink Control Information (SCI) including information related to frequency domains of the second PSSCH resource and the third PSSCH resource on a first PSCCH resource related to the first PSSCH resource. Here, the information related to the frequency domains is obtained on the basis of the number of subchannels included in a resource pool, an index of a starting subchannel of the second PSSCH resource, an index of a starting subchannel of the third PSSCH resource, the number of subchannels included in the second PSSCH resource, and the number of subchannels included in the third PSSCH resource, and the information related to the frequency domains may be a zero or positive integer {Figs.4-6, 8-17, 20}.

Sun (US 2021/0091901 A1) discloses wireless communications systems and methods related to sidelink communications in a shared radio frequency band. A first user equipment (UE) receives, from a base station (BS), a configuration for frequency-interlaced resources in a shared radio frequency band for sidelink communication between the first UE and a second UE. The first UE communicates, with the second UE, the sidelink communication using the frequency-interlaced resources {Figs.1-13}.

Noh (US 8,902,849 B2) discloses a method and apparatus for transmitting a reference signal in a multi-antenna system. A terminal generates a plurality of reference signal sequences in which cyclic shift values different from each other are allocated to the respective plurality of layers, and generates a single carrier-frequency division multiple access (SC-FDMA) symbol to which the plurality of reference signal sequences are mapped. The SC-FDMA symbol is transmitted to a base station via a plurality of antennas. The cyclic shift values allocated to the respective layers are determined on the basis of a first cyclic shift value, which is a cyclic shift value allocated to a first layer from among the plurality of layers, and cyclic shift offsets which are allocated to the respective layers and which are different from each other {Figs. 9, 13-14}.

Jia (US 2013/0114756 A1) discloses a method for communication in a wireless telecommunication system. The method comprises transmitting, by a UE, a DMRS, wherein REs carrying the DMRS are separated into a plurality of portions, each of the portions occupying a different OFDM symbol in a single slot of a radio subframe. In one aspect, a new PUSCH DMRS format may provide accurate channel estimates, increased RS density in the time domain at the expense of relaxed PAPR, and/or a symmetric pattern to ease the channel estimation algorithm. The PUSCH DMRS format may provide sufficient RS density in the time domain to enable accurate channel estimation for high Doppler scenarios {Figs. 2, 5-13, 20}.

He (US 2019/0141679 A1) discloses technology for a user equipment (UE) operable to identify downlink control channel candidates for receiving downlink control information. The UE can decode a downlink control information (DCI) format received from an eNodeB. The DCI format can indicate a set of resource blocks (RBs) in one or more subframes allocated for reception or transmission of data or control information in a shortened transmission time interval (S-TTI). The UE can identify a subset of resource elements (REs) within the set of RBs in the one or more subframes. The subset of REs can correspond to shortened physical downlink control channel (S-PDCCH) candidates in the S-TTI of one or more subframes. The UE can attempt to decode the S-PDCCH candidates in the S-TTI of the one or more subframes. S-PDCCH candidates that are successfully decoded can cause the UE to identify the downlink control information {Figs.11-13}.

Maliatsos (Experimenting with Flexible D2D Communications in Current and Future LTE networks: A D2D Radio Technology Primer & Software Modem Implementation, 2017 Wireless Innovation Forum European Conference on Communication Technologies and Software Defined Radio, pages 1-24) discloses that the current work aims at providing a comprehensive analysis of recent and ongoing activities on enabling device-to-device communications within traditional LTE radio access networks, as well as proposing a new software library and a software modem prototype for 3GPP D2D implementation and experimentation. A systematic investigation of the D2D-related 3GPP specifications is first performed and the key radio protocol implementation aspects are identified and extensively discussed. Focus is on D2D-specific physical layer processing and radio resource allocation peculiarities. The detailed D2D radio protocol description is followed by a brief presentation of two relevant software/hardware products developed within the context of EU-funded project FLEX-D. The first is an open-source software library developed in MATLAB that implements almost all the functionalities of the D2D radio protocol up to 3GPP release 14, including latest V2X specifications. The second is a real-time standard-compliant software modem prototype running on general purpose processor hosts and interfacing with SDR boards. Both contributions may aid the R&D community in understanding the performance limitations of D2D radio protocol and providing the foundations for creating end-to-end D2D solutions for vertical markets, such as public safety and vehicular communications {Fig.1}.

Nabil (Performance Analysis of Sensing-Based Semi-Persistent Scheduling in C-V2X Networks, Virginia Tech, 2017, pages 1-5) discloses that The 3rd Generation Partnership Project released the cellular vehicular-to-everything (C-V2X) specifications as part of the LTE framework in Release 14. C-V2X is the alternative to dedicated short range communications and both are specifically designed for V2X control signaling. C-V2X extends the device-to-device specifications by adding two more modes of operation targeting the vehicular environment in coverage and out of coverage of LTE base stations. Vehicle-to-vehicle communications (V2V) is established with Mode 4, where the devices schedule their transmissions in a distributed way employing sensing-based semi-persistent scheduling (SPS). Research is needed to assess the performance of SPS, especially in congested radio environments. This paper presents the first open-source C-V2X simulator that enables such research. The simulator is implemented in ns-3. We analyze the effect of the Mode 4 resource pool configuration and some of the key SPS parameters on the scheduling performance and find that the resource reservation interval significantly influences packet data rate performance, whereas resource reselection probability has little effect in dense vehicular highway scenarios. Our results show that proper configuration of scheduling parameters can significantly improve performance. We conclude that research on congestion control mechanisms is needed to further enhance the SPS performance for many practical use cases {Fig.1}.
ETSI TR 137 985 V16.0.0 (2020-07), LTE; 5G; Overall description of Radio Access Network (RAN) aspects for Vehicle-to-everything (V2X) based on LTE and NR, 3GPP 5G a Global Initiative, pages 1-37. This support forms Phase 1 of 3GPP's ongoing project relating to V2X, and was intended to support a set of requirements sufficient for basic road safety services. Vehicles containing UEs with these features can use the uplink, downlink and sidelink to exchange information on their own status, such as position, speed, and heading with other nearby vehicles, infrastructure nodes, and pedestrians. Phase 2 of the V2X project was standardized in Release 15, and adds a number of new features to the sidelink intended to enhance efficiency and exploit developments in UE and network designs. These enhancements include sidelink carrier aggregation, higher-order modulation, and reduced latency. Phase 3 of V2X, in Release 16, adds support to NR (and also 5GC, not addressed in this TR) for advanced V2X use cases, and includes introduction of the NR sidelink. The use-cases are broadly grouped to enable vehicular platooning, exchange of extended sensor information, advanced driving, and remote driving. Phase 3 also allows either RAT's sidelink to be operated under control of the other RAT's Uu interface, as well as permitting connection to EPC or 5GC, to enable usage in the main MR-DC deployment scenarios.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464


/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464